UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4308


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN WALTER TRALA, a/k/a Sonny, a/k/a Walter John Trala,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:13-cr-00282-D-1)


Submitted:   January 23, 2015             Decided:    January 28, 2015


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Phillip A. Rubin, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Following        a       hearing,       the   district      court    found   that

John Walter Trala violated the terms of his supervised release.

The   court       revoked        release     and       imposed      a    twenty-four-month

sentence.     Trala now appeals.             We affirm.

                                                 I

             The       motion         for   revocation         of    supervised        release

charged two violations of release.                         First, Trala was alleged to

have received stolen goods or property.                          Second, he was alleged

to have possessed a firearm while a felon and to have possessed

a stolen firearm.             The district court found by a preponderance

of the evidence that Trala violated both conditions of release.

             We     review        a     district       court’s      decision      to    revoke

supervised release for abuse of discretion.                              United States v.

Copley, 978 F.2d 829, 831 (4th Cir 1992).                               To revoke release,

the district court need only find a violation of a condition of

release      by    a     preponderance           of    the    evidence.           18   U.S.C.

§ 3583(e)(3) (2012).              This burden “simply requires the trier of

fact to believe that the existence of a fact is more probable

than its nonexistence.”                United States v. Manigan, 592 F.3d 621,

631   (4th    Cir.       2010)    (internal          quotation      marks    omitted).     We

review    for       clear        error      factual         findings        underlying    the

conclusion        that    a   violation       of       supervised       release    occurred.

United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003).

                                                 2
Credibility        determinations           made      by     the     district        court        at

revocation hearings are rarely reviewable on appeal.                                        United

States v. Cates, 613 F.3d 856, 858 (6th Cir. 2010)

             Trala      incorrectly         claims        that     the    district         court’s

finding     that     he       violated   release           was    based       solely       on    its

determination that Trala’s testimony at the revocation hearing

was   not    credible.              To   the       contrary,        the       district          court

specifically based its finding on the evidence as a whole as

well as its credibility determination against Trala.                                   Further,

evidence presented at the hearing fully supports the district

court’s finding.              The evidence established that Trala possessed

stolen    ammunition          and   fired      and    attempted          to   sell     a    stolen

Baretta.      We conclude that the court did not clearly err in

determining        by     a    preponderance         of     the    evidence       that          Trala

committed the charged violations of supervised release.

                                               II

             We accordingly affirm.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                       AFFIRMED




                                               3